                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MELISSA BARKER,                                       )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-00987-TWP-MJD
                                                      )
KAPSCH TRAFFICCOM USA, INC.,                          )
GILA, LLC,                                            )
                                                      )
                              Defendants.             )



              ORDER ON DEFENDANTS’ MOTION TO STAY DISCOVERY


       This matter involves Plaintiff’s claims that Defendants have issued Second Notices of

Toll or other subsequent Notices of Toll that include administrative fees and/or penalties without

first providing the statutorily-required First Notice of Toll to drivers crossing the Riverlink Toll

Bridges in Southern Indiana, and in so doing have charged and collected administrative fees and

penalties that should not have been charged without first providing a First Notice of Toll that did

not include such fees or penalties. This matter comes before the Court on Defendants’ Motion to

Stay Discovery. [Dkt. 36.] Defendants’ motion requests the Court to stay discovery in this

matter pending resolution of Defendants’ Joint Motion to Dismiss Plaintiff’s Amended

Complaint. [Dkt. 39.]

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). A court

may stay a matter through an exercise of its inherent authority to manage litigation or through its

authority under Federal Rule of Civil Procedure 26(c). See, e.g., E.E.O.C. v. Fair Oaks Dairy
Farms, LLC, 2012 WL 3138108 at *2 (N.D. Ind. Aug.1, 2012). The party seeking a stay has no

absolute right to a stay; rather, that party “bears the burden of proof to show that the Court

should exercise its discretion in staying the case.” Cloverleaf Golf Course, Inc. v. FMC Corp.,

2011 WL 2838178, at *2 (S.D. Ill. July 15, 2011). “[The Court should] balance interests favoring

a stay against interests frustrated by the action in light of the court's paramount obligation to

exercise jurisdiction timely in cases properly before it.” U.S. ex rel. Robinson v. Indiana

University Health Inc., 2015 WL 3961221 at *1, (S.D. Ind. 2015) (internal citation omitted).

“Courts disfavor stays of discovery ‘because they bring resolution of the dispute to a standstill.’”

Red Barn Motors, Inc. v. Cox Enterprises, Inc., No. 1:14-CV-01589, 2016 WL 1731328, at *3

(S.D. Ind. May 2, 2016) (quoting New England Carpenters Health & Welfare Fund v. Abbott

Labs, No. 12 C 1662, 2013 WL 690613, at *2 (N.D. Ill. Feb. 20, 2013). District courts have

“extremely broad discretion” in weighing these factors and in deciding whether a stay should

issue. Robinson, 2015 WL 3961221 at *1.

       Filing a motion to dismiss does not automatically stay discovery, and the Court is not

required to grant a motion to stay discovery pending a ruling on a motion to dismiss. See, e.g.,

New England Carpenters, 2013 WL 690613, at *3. Although such stays are sometimes granted,

id., a party has no right to a stay, and the party seeking a stay bears the burden of proving that the

Court should exercise its discretion in staying discovery in this case. Ind. State Police Pension

Trust v. Chrysler LLC, 556 U.S. 960, 961 (2009). Defendants have not carried this burden.

       Defendants’ motion to dismiss argues the Amended Complaint should be dismissed for

lack of standing pursuant to Fed. R. Civ. P. 12(b)(1), as well as for failure to state a claim upon

which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). [Dkt. 39 at 1.] Defendants’

motion cites to multiple affidavits with attached exhibits as evidence supporting their motion
under both Rules 12(b)(1) and 12(b)(6). [See Dkts. 39-1 through 39-11.] Pursuant to Fed. R.

Civ. P. 12(d), presentation by Defendants of evidence outside the pleadings requires Defendants

Rule 12(b)(6) motion to be treated as a Rule 56 motion for summary judgment, unless the

evidence is excluded by the Court. While the submission of evidence in support of a Rule

12(b)(1) motion is not improper, Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440 (7th

Cir. 2009), it would be wholly inappropriate for the Court to allow Defendants to submit such

evidence while denying Plaintiff the opportunity to conduct discovery in response thereto.

Occidental Chem. Corp. v. La. Pub. Serv. Comm'n, 494 F. Supp. 2d 401, 405 n.2 (M.D. La.

2007) (“The court notes that even if the jurisdictional inquiry was not intertwined with the

merits, it is too early in the litigation to consider contested facts. Before resolving disputed issues

of fact raised in a Rule 12(b)(1) motion, a court ‘must give the plaintiff an opportunity for

discovery and a hearing.’ See In re Arbitration Between Trans Chem. Ltd. And China Nat'l

Machinery Import & Export Corp., 978 F.Supp. 266, 274–75 (S.D.Tex.1997); see also Martin v.

Morgan Drive Away, 665 F.2d 598, 602 n. 1 (5th Cir.1982) (noting that dismissal under Rule

12(b)(1) is improper unless the court permits discovery and holds an evidentiary hearing).”)

       While limitation of discovery to the standing issue might have been appropriate if

Defendants had limited their evidentiary submission thereto, such is not the case here. Rather,

Defendants undertook to bolster their Rule 12(b)(6) motion with additional evidentiary

submissions, thereby converting the motion to a motion for summary judgment in the event those

evidentiary submissions are allowed. Consequently, it is the broad scope of Defendants’ motion,

and the reliance by Defendants on substantial evidence outside the pleadings, that requires the

denial of Defendants’ motion to stay.

       In the alternative, Defendants request that class-wide merits discovery be bifurcated and
stayed pending a resolution of the motion to dismiss and motion to certify a class. While such is

certainly not an uncommon approach, such is not the course the Court will follow here. First, the

Court notes that Defendants obstructed the completion of an agreed Case Management Plan, and

Defendants never fully complied with the Court’s instruction to the parties to submit a joint

proposed case management plan. [See Dkts. 12, 19, 20, 21, & 23.] Instead, despite the fact that

discovery was not stayed by the filing of Defendants’ motion to stay discovery (much like this

matter is not dismissed pending a ruling on Defendants’ motion to dismiss), Defendants elected

to refuse to respond to Plaintiff’s pending discovery, resulting in the filing of a motion to

compel. [Dkt. 44.] Defendants refusal to cooperate in the conduct of any discovery in this

matter, even plainly appropriate discovery relating to the motion to dismiss for lack of standing

and the substantial evidence submitted in support of Defendants’ Rule 12(b)(6) motion, leads the

Court to anticipate a significant likelihood that Defendants would abuse any bifurcation of

discovery to deny Plaintiff timely and appropriate discovery. The denial of Defendants’ motion

to stay discovery will ensure that discovery may proceed expeditiously and efficiently, without

the incessant discovery disputes that have already arisen in this case.

       Second, and perhaps most importantly, the Court needs to manage the litigation of this

matter as efficiently as possible. In the 12-month period ending December 31, 2018, the weighted

filings per judgeship in the Southern District of Indiana stood at 991, first in the Seventh Circuit,

and second in the nation. See https://www.uscourts.gov/statistics/table/na/federal-court-

management-statistics/2018/12/31-1.

       The Court considered the delay sought by Defendants in entering the Case Management

Plan in this case; that Plan has already extended the case schedule so that the matter will not be

ready for trial until two years after this matter was filed. Bifurcation of discovery, in addition to
the likelihood it would further burden the Court with the need to address even more discovery

disputes between the parties, would only serve to further delay this already delayed case. Such

approach is neither efficient nor effective. The parties, and the Court if necessary, can address

particular discovery burdens as needed on an item-by-item basis. A stay or bifurcation of

discovery is too broad a remedy in the circumstances of this case.

       District courts have an important and inherent authority and obligation to control their

calendars and ensure that litigation proceeds expeditiously, see, e.g., James v. McDonald's Corp.,

417 F.3d 672, 681 (7th Cir. 2005); see also Fed. R. Civ. P. 1 (“[These rules] should be construed,

administered, and employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.”), and the Court thus prefers to avoid

any further delay in the resolution of this case. The balance weighs in favor of this matter

proceeding as expeditiously as possible. Therefore, the Court will exercise its discretion to

DENY Defendants’ Motion to Stay Discovery. [Dkt. 36.]

       SO ORDERED.



       Dated: 18 JUN 2019




Distribution:

Service will be made electronically
on all ECF-registered counsel of record via
email generated by the court’s ECF system.
